Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election without traverse of Group I (Claims 1-14) in the reply on 03/31/2022 is acknowledged. Claims 1 and 9 are independent claims.  Claims 1-14 have been examined and are pending. This Action is made non-FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/26/2020, 08/31/2020, and 02/29/2021 are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the fist controller is configured to receive, and the second controller is configured to determine recited in claims 1-8.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 3-5, 8-9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (“Johannes,” EP3424772A1, Patent Translate, published Jan. 19, 2019).
Regarding claim 1, Johannes teaches a system for controlling electrical devices based on usage credits associated with a plurality of electrical devices, comprising: 
a first controller of a first electrical device (Johannes: fig. 1, par. 0062, control program 21 in smart phone 20 as electronic device), the first controller is configured to receive a first message and a second message generated from an external network, the first message comprising a plurality of authentication codes, the second message comprising usage credits associated with a second electrical device (Johannes: fig. 1, 4, 5 pars. 0069, 0083, server (30) sends list in with Authorization tokens BT to smart phone 20; fig. 5, par. 0090, server (30) sends requested number of “Software-Tickets ST” to smartphone 20 in step 530; par. 17, Authorization Token represents security element of for access permission to a particular electronic device; par. 0010, Software-Tickets represent power consumption credits), the first controller is further configured to extract a first authentication code of the first message (Johannes: fig. 4, par. 0082, ... the smartphone 20 receives and stores the authorization tokens BT, preferably in the form of a list), determine whether the first authentication code is valid, and in response to the determination that the first authentication code is valid (Johannes: fig. 2, par. 0075, Authorization Token BT are signed with private server key SK can be validated by using the public sever key PK), transmit a second authentication code of the first message for requesting a first communication link between the first electrical device and the second electrical device (Johannes: fig. 5, step 550, pars. 0096, 0097, In order for the socket/switch to accept a Software Ticket ST, the smartphone application must first authenticate itself with Authentication Token BT, the smartphone sends a particular matching Authentication Token BT to selected socket device); and 
a second controller of the second electrical device (Johannes: fig. 1, pars. 0061, 0064, control module 15 of switch integrated into power socket or washing machine or sauna), the second controller is configured to determine whether to establish the first communication link based on the second authentication code of the first message (Johannes:  pars. 0096,0097, In order for the socket/switch to accept a Software Ticket ST, the switch validates the signatures of  Authorization Token BT, the validity of the period of validity and whether the device the device identifier VK matches), and if the communication link is established, receive a first portion of the usage credits via the established first communication link for controlling the second electrical device (Johannes: fig. 5, step 560, par. 0104, after validating vice specific pars. 0096, 0097,… Authorization Token BT, establish connection to receive “Software Ticket ST” to set to the socket free for use).
Regarding claim 3, Johannes discloses the system of claim 1.  Johannes further disclose, wherein the first controller is configured to connect to the external network for receiving the messages (Johannes: fig. 1, par. 0067, smartphone has WLAN or mobile network connection to server; pars. 0069, 0083) and the second controller is configured to be unable to connect to the external network (Johannes: fig. 1, par. 0012, no communication interface between switch and server, switch has no network connection;).
Regarding claim 4, Johannes discloses the system of claim 1.  Johannes further discloses, wherein the second controller is configured to stop a function of the second electrical device if the first communication link with the first electrical device has been disrupted for a predetermined amount of time (Johannes: pars. 0024-0025, Switch [. 
Regarding claim 5, Johannes discloses the system of claim 1. Johannes further discloses, wherein the first controller is configured to transmit a third authentication code of the first message to a third controller of a third electrical device for requesting a second communication link between the first electrical device and the third electrical device (Johannes: par. 0016 ,.. the user ID can be used to allocate a list of electrical devices of other switched sockets of appliances assigned which user can user via the Authorization Token BT send to smartphone), wherein the third electrical device is configured to determine whether to establish the second communication link based on the third authentication code, and if the second communication link is established, the first controller is configured to transmit a second portion of usage credits to the third controller via the established second communication link (Johannes: par. 0016 ,., the user ID can be used to allocate a list of electrical devices of other switched sockets of appliances assigned which user can user via the Authorization Token BT send to smartphone; See also pars. 0096, 0097). 
Regarding claim 8, Johannes discloses the system of claim 1. Johannes further discloses, wherein the second controller is configured to update a status of usage credits associated with second electrical device in accordance with the transmitted first portion of usage credits, monitor usage of the second electrical device, and track remaining usage credits based on the status of usage credits and the monitored usage (Johannes: par. 0031, 0035, 0037; the switch is configured to store a blocking list with ticket identifiers of Software tickets that have already been used and compare the respective identifier with the blocking list before the electrical is activated …; pars. 0035, 0057).
Regarding claim 9, claim 9 is directed to a method for controlling electrical devices based on usage credits associated with a plurality of electrical devices associated with the method claimed in claim 1; claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 6-7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muller Johannes (“Johannes,” EP3424772A1, Patent Translate, published Jan. 19, 2019).
Regarding claim 2, Johannes teaches the system of claim 1.  Although Johannes does not explicitly disclose wherein the first controller is configured to determine a second portion of usage credits for controlling the first electrical device. 
However, these additional features above can be easily derived or be obvious for the skilled person from the features of Johannes (Johannes: fig. 2, past. 0075, Authorization Token BT are signed with private server key SK can be validated by using the public sever key PK).
Regarding claim 6, Johannes discloses the system of claim 5.  Although Johannes does not explicitly disclose, wherein the first controller is configured to determine the first portion of usage credits and the second portion of usage credits based on a priority value of the second electrical device and a priority value of the third electrical device. 
However, these features any such charging priority values between devices can be easily derived or be obvious based on administrative constraints for one of ordinary skill in the art.
Regarding claim 7, Johannes discloses the system of claim 1. Although Johannes does not explicitly disclose, wherein the second controller is configured to receive a third authentication code of the first message from the first controller via the first communication link, transmit the third authentication code to a third controller of a third electrical device for requesting a second communication link between the second electrical device and the third electrical device, wherein the third electrical device is configured to determine whether to establish the second communication link based on the third authentication code, and if the second communication link is established, the second controller is configured to transmit a second portion of usage credits to the third controller via the second communication link. 
However, these additional features above can be easily derived from the features of Johannes ((Johannes: par. 0016, … the user ID can be used to allocate a list of electrical devices of other switched sockets of appliances assigned which user can user via the Authorization Token BT send to smartphone; See also pars. 0096, 0097).
Regarding claim 10, claim 10 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
April 26th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439